Citation Nr: 0528922	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  00-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the San 
Diego, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for frostbite of the feet and 
denied entitlement to a TDIU.

In January 2004, the Board remanded the case to the RO for 
additional development of relevant evidence.

In a May 2005 rating decision, the RO granted service 
connection for residuals of cold injury of both feet, but 
continued denial of entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is unable to work as a result of 
his bilateral foot disability residual to cold injury.  On VA 
medical examination in December 2004, the examiner found that 
the veteran had cold injury residuals in both feet.  In a 
March 2005 addendum to the examination report, the examiner 
stated that the cold injuries in the veteran's lower 
extremities were service related, and that the veteran was 
unemployable due to continued sensitivity in the feet and 
other manifestations of the cold injuries.  The examiner 
further opined that the veteran was not able to perform 
sedentary work.

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

In the May 2005 rating decision, the RO granted, effective 
August 27, 1999, service connection for cold injury residuals 
in the left and right feet, and assigned disability rating of 
10 percent for each foot.  The combined rating for the 
veteran's service-connected disabilities is 20 percent.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The physician who examined the veteran in December 
2004 concluded that the veteran's bilateral foot disabilities 
made him unemployable.  The physician's finding of 
unemployability constitutes an exceptional factor not 
accounted for in the regular schedular criteria.  It is 
necessary, therefore, to refer the case to the Director of 
the VA Compensation and Pension Service for consideration of 
a TDIU on an extraschedular basis.

Accordingly, this case is REMANDED for the following:

The AMC or RO should submit the issue of 
entitlement to a TDIU to the Director of 
the VA Compensation and Pension Service 
for consideration of the assignment of a 
TDIU on an extraschedular basis.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


